People v Detres-Perez (2015 NY Slip Op 03243)





People v Detres-Perez


2015 NY Slip Op 03243


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14821 3209/11

[*1] The People of the State of New York, Respondent,
vElsie Detres-Perez, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Eleanor J. Ostrow of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered April 3, 2012, convicting defendant, upon her plea of guilty, of conspiracy in the second degree and criminal possession of a controlled substance in the third degree, and sentencing her to an aggregate term of 4  to 13 years, unanimously affirmed.
Since the record establishes that defendant's forfeiture agreement was part of the judgment of conviction (see Penal Law § 60.30), defendant's challenge to that agreement is reviewable on this appeal (see People v Carmichael, 123 AD3d 1053 [2d Dept 2014]). However, her claim that the court coerced the agreement
is unpreserved (see People v Abruzzese, 30 AD3d 219, 220 [1st Dept 2006], lv denied 7 NY3d 784 [2006]), and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits.
We perceive no basis for reducing the prison sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK